Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
	The drawings submitted by the applicant on 10/02/2019 have been reviewed and accepted by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the first action" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of methods for organizing human activity without significantly more. The claim(s) recite(s):
(generic computer hardware for performing a process)
 assign, to a first category, a current email in response to a removal of one or more recipients of the current email, (categorizing communication recipients; which is organizing human activity such as communication)
such that a remaining plurality of recipients of the current email are part of a same user group; (extra activity solution defining the intended result of the organizing)
and prevent, based at least on the current email being assigned to the first category, the current email from being sent to a recipient who is not part of the same user group (preventing the communication from being sent to unauthorized uses which is part of organizing human activity)
This judicial exception is not integrated into a practical application because it merely recites generic hardware to apply the concept to a computerized steps without specific details and steps. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because all the limitations are part of the abstract idea or recite extra activity solutions describing the intended results. 

Regarding claims 19 and 20 the claims inherit the same rejection as claim 1 above for reciting similar limitations. 

Regarding claim 2: The system of claim 1, wherein the current email comprises a reply or a forward of a previous email, and wherein the previous email includes the one or more recipients who are not part of the same user group (extra activity solution providing definitions)
Regarding claim 3: The system of claim 2, wherein the previous email is assigned to a second category based at least on the previous email having the one or more recipients who are not part of the same user group (organizing human activity by grouping communications)
(organizing human activity by restricting recipients of communications)
Regarding claim 6: The system of claim 1, wherein the at least one data processor is further caused to at least: assign, to the first category, a subsequent email; and prevent, based at least on the subsequent email being assigned to the first category, the subsequent email from being sent to the recipient who is not part of the same user group (organizing human activity by grouping communication and restricting recipients of communications)
Regarding claim 7: The system of claim 6, wherein the subsequent email is assigned to the first category based at least on the subsequent email being a reply or a forward of the current email (Organizing human activity by grouping communications)
Regarding claim 8: The system of claim 6, wherein the subsequent email is assigned to the first category based at least on the subsequent email being similar to the current email, and wherein the subsequent email is similar to the current email based at least on the subsequent email having at least one of a similar title, a similar recipient, and a similar extension as the current email (Organizing human activity by grouping communications)
Regarding claim 9: The system of claim 6, wherein the subsequent email is assigned to the first category based at least on a first content of the current email matching a second content of the subsequent email, wherein the first content comprises a first text included in a first body or a first attachment of the first email, and wherein the second content comprises a second text included in a second body or a second attachment of the second email (Organizing human activity by grouping communications)
Regarding claim 11: The system of claim 6, wherein the at least one data processor is further caused to at least: update a metadata associated with the current email to at least indicate the current email as being assigned to the first category, the metadata including information describing the current email; (rules for organizing human interaction and communication based on recipients)
Regarding claim 12: The system of claim 6, wherein the subsequent email is prevented from being sent to the recipient who is not part of the same user group by at least preventing one or more of adding the recipient who is not part of the same user group and sending the subsequent email to the recipient who is not part of the same user group.  (rules for organizing human interaction and communication based on recipients)
Regarding claim 13 The system of claim 6, wherein the subsequent email includes the remaining plurality of recipients from the current email, and wherein the subsequent email is prevented 33Via EFSDocket No.: 56441-504FO1US/19-3153US Filing Date: October 2, 2019Customer No.: 165541from being sent to the recipient who is not part of the same user group by at least preventing the remaining plurality of recipients from being modified (rules for organizing human interaction and communication based on recipients)
Regarding claim 14: The system of claim 1, wherein the same user group is defined to at least one of include a first domain and exclude a second domain.  (rules for organizing human interaction and communication based on domain names)
Regarding claim 15:  The system of claim 1, wherein the same user group is defined to at least one of include a first recipient from a domain and exclude a second recipient from a same domain.  (rules for organizing human interaction and communication based on domain names)
Regarding claim 16: The system of claim 1, wherein at least one of an email server and an email client is configured to assign the current email to the first category and perform the first action to at least prevent the current email from being sent to the recipient who is not part of the same user group (rules for organizing human interaction and communication based on recipients)
Regarding claim 17: The system of claim 1, wherein the current email is assigned, based at least on a policy, to the first category, and wherein the policy defines at least one of a first recipient included in (rules for organizing human interaction and communication based on recipients)
Regarding claim 18:  The system of claim 17, wherein the policy further specifies one or more actions that are performed in response to the current email being assigned to the first category, and wherein the one or more actions are performed to prevent the current email from being sent to the recipient who is not part of the same user group (rules for organizing human interaction and communication based on recipients)

This judicial exception is not integrated into a practical application because it merely recites generic hardware to apply the concept to a computerized steps without specific details and steps. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because all the limitations are part of the abstract idea or recite extra activity solutions describing the intended results. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-8, and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kieselbach et al. (US 20080295000 A1).

Regarding claim 1, Kieselbach teaches a system, comprising: (0009; system) at least one data processor; and at least one memory storing instructions which, when executed by the at least one data processor, cause the at least one data processor to at least: (0026; memory storing program code executable on the processor)
assign, to a first category, ([0024] flagging an email based on user altered recipient list) a current email in response to a removal of one or more recipients of the current email, ([0009-0011; 0023-0024; 0030] a user is removed from the current email recipient list, the user being part of a group and when the user is removed it creates a new group list; the system also includes removing users that are not part of a group and the remaining recipients are part of the group), such that a remaining plurality of recipients (remainder of the group) of the current email are part of a same user group; ([0009-0011; 0024; 0030] a user is removed from the current email recipient list, the user being part of a group and when the user is removed it creates a new group list) and 
prevent, (excluding/not including the recipient) based at least on the current email being assigned to the first category, (based on flags used to indicate recipients and groups) the current email from being sent to a recipient who is not part of the same user group ([0024; 0032; 0035] sending the reply email based on the modified group list, and excluding the removed participants, this is done based on the flag functionality of the system) 

Regarding claim 2, Kieselbach teaches the system of claim 1, and is disclosed above, Kieselbach further teaches wherein the current email comprises a reply or a forward of a previous email, ([0037-0039] The current email is a response to a previously received email) and wherein the previous email includes the one or more recipients who are not part of the same user group ([0023; 0028-0030] where the previous email includes an initial recipient list with different groups and individual recipients)

([0024] the system flags the emails based on the recipients and groups, and therefore if an email has different recipients then the email is assigned with different flags, and therefore is equivalent to a second category; which includes recipients who are not part of the same user group)

Regarding claim 4, Kieselbach teaches the system of claim 1, and is disclosed above, wherein the current email is prevented from being sent to the recipient who is not part of the same user group by at least preventing one or more of adding the recipient who is not part of the same user group, sending of the current email to the recipient who is not part of the same user group, (excluding the removed participant from receiving the email) and modifying the remaining plurality of recipients ([0024; 0032; 0035] sending the reply email based on the modified group list, and excluding the removed participants, this is done based on the flag functionality of the system)

Regarding claim 6, Kieselbach teaches the system of claim 1, and is disclosed above, Kieselbach teaches wherein the at least one data processor is further caused to at least: assign, to the first category, a subsequent email; ([0024] flagging an email based on user altered recipient list; [0009-0011; 0023-0024; 0030] a user is removed from the current email recipient list, the user being part of a group and when the user is removed it creates a new group list; the system also includes removing users that are not part of a group and the remaining recipients are part of the group)
and prevent, (excluding/not including the recipient) based at least on the subsequent email being assigned to the first category,(based on flag used to indicate recipients and groups) the subsequent email (another email) from being sent to the recipient who is not part of the same user group ([0024; 0032; 0035] sending the reply email based on the modified group list, and excluding the removed participants, this is done based on the flag functionality of the system; and therefore a subsequent email if the recipients are not modified would include the same user group)

Regarding claim 7, Kieselbach teaches the system of claim 6, and is disclosed above, Kieselbach further teaches wherein the subsequent email is assigned to the first category (filtering flags) based at least on the subsequent email being a reply or a forward of the current email ([0024; 0032; 0035] sending the reply email based on the modified group list, and excluding the removed participants, this is done based on the flag functionality of the system; and therefore a subsequent email if the recipients are not modified would include the same user group and include the same flags as the first email)

Regarding claim 8, Kieselbach teaches the system of claim 6, and is disclosed above, Kieselbach further teaches wherein the subsequent email is assigned to the first category based at least on the subsequent email being similar to the current email, ([0024; 0032; 0035] sending the reply email based on the modified group list, and excluding the removed participants, this is done based on the flag functionality of the system; and therefore a subsequent email if the recipients are not modified would include the same user group and include the same flags as the first email)
 and wherein the subsequent email is similar to the current email based at least on the subsequent email having at least one of a similar title, a similar recipient, (if the recipient group is not changed then they are the same as the recipient group as in the received email) and a similar extension as the current email ([0024; 0032; 0035] sending the reply email based on the modified group list, and excluding the removed participants, this is done based on the flag functionality of the system; and therefore a subsequent email if the recipients are not modified would include the same user group and include the same flags as the first email)

([0023-0024; flagging by the server system the email based on user input; and where flagging is equivalent to assign to a first category)
and perform the first action (0030; excluding/not including) to at least prevent the current email from being sent to the recipient who is not part of the same user group ([0030] excluding the unselected and deselected recipients)

Regarding claim 17, Kieselbach teaches the system of claim 1, and is disclosed above, Kieselbach further teaches wherein the current email is assigned, based at least on a policy, to the first category, ([0024] where the user input and filtering (equivalent to policy) creates flags (equivalent to assigning to a first category) for the current email) and wherein the policy defines (user defined filter) at least one of a first recipient included in the same user group and a second recipient excluded from the same user group (0024; 0030; wherein the user input and filtering, defines recipients of a group, excluding a specific member of the group)

Regarding claim 18, Kieselbach teaches the system of claim 17, and is disclosed above, Kieselbach further teaches wherein the policy (user defined filtering) further specifies one or more actions (adding/removing recipients) that are performed in response to the current email being assigned to the first category, ([0024] where the user input and filtering (equivalent to policy) creates flags (equivalent to assigning to a first category) for the current email; which define the recipients to receive the email or remove a recipient from receiving the email))
and wherein the one or more actions are performed to prevent the current email from being sent to the recipient who is not part of the same user group ([0030] excluding the unselected and deselected recipients)

(0009; method) 
Regarding claim 20, the claim inherits the same rejection as claim 1 above for reciting similar limitations in the form of a non-transitory computer readable medium storing instructions claim (0049-0050; computer program instructions executed by a computer)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kieselbach et al. (US 20080295000 A1) in view of Adams et al. (US 20070067394 A1).

Regarding claim 5, Kieselbach teaches the system of claim 1, and is disclosed above, Kieselbach does not disclose wherein the current email is prevented from being sent to the recipient who is not part of the same user group by at least one of generating an alert in response to one or more of adding the recipient who is not part of the same user group, sending of the current email to the recipient who is not part of the same user group, and modifying the remaining plurality of recipients 
	In an analogous art Adams teaches wherein the current email is prevented (generating a warning) from being sent to the recipient who is not part of the same user group by at least one of (fig 5 alert generated) in response to one or more of adding the recipient who is not part of the same user group, sending of the current email to the recipient who is not part of the same user group, (external recipient not part of the company) and modifying the remaining plurality of recipients (Fig 5; 0042; 0050-0052;  generating an alert, when a recipient in the email is an external recipient and not part of the company)
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Kieselbach to include generating an alert in response to detecting a recipient that is not part of the group as is taught by Adams,
	The suggestion/motivation for doing so is to be able to manage email and information in the email [0002-0003]

Regarding claim 14, Kieselbach teaches the system of claim 1, and is disclosed above, Kieselbach does not disclose wherein the same user group is defined to at least one of include a first domain and exclude a second domain 
In an analogous art Adams teaches wherein the same user group is defined to at least one of include a first domain and exclude a second domain (0037-0038; wherein the company domain group includes only recipients with a company domain email address)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Kieselbach to include domain based grouping as is taught by Adams
	The suggestion/motivation for doing so is to be able to manage email and information in the email [0002-0003]

Regarding claim 15, Kieselbach teaches the system of claim 1, and is disclosed above, Kieselbach does not explicitly teach wherein the same user group is defined to at least one of include a first recipient from a domain and exclude a second recipient from a same domain
(list of recipients) is defined to at least one of include a first recipient from a domain (0046; recipient with internal domain) and exclude a second recipient (other internal domain) from a same domain ([0046; 0052] some users from a subgroup domain could be included and some user from the same subgroup domain could be excluded from the recipient list)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Kieselbach to include generating an alert in response to detecting a recipient that is not part of the group as is taught by Adams,
	The suggestion/motivation for doing so is to be able to manage email and information in the email [0002-0003]

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kieselbach et al. (US 20080295000 A1) in view of Thorsen et al. (US 20120185797 A1)

Regarding claim 9, Kieselbach teaches the system of claim 6, and is disclosed above, Kieselbach does not explicitly teach wherein the subsequent email is assigned to the first category based at least on a first content of the current email matching a second content of the subsequent email, wherein the first content comprises a first text included in a first body or a first attachment of the first email, and wherein the second content comprises a second text included in a second body or a second attachment of the second email.  
	In an analogous art Thorsen teaches wherein the subsequent email is assigned to the first category ([0035] grouping/threading) based at least on a first content of the current email matching a second content of the subsequent email, ([0039-0043] comparing the body text, of the current email with previous emails; where content of the emails can be subject line, and text in the body)
(0042; body text) or a first attachment of the first email, and wherein the second content comprises a second text included in a second body (0042; body text) or a second attachment of the second email.  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Kieselbach to include grouping email communications based on similarities as is taught by Thorsen
	The suggestion/motivation for doing so is to be able to better group communication in a thread [0003]

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kieselbach et al. (US 20080295000 A1) in view of Thorsen et al. (US 20120185797 A1) and further in view of Kumar et al. (US 20120158728 A1)

Regarding claim 10, Kieselbach in view of Thorsen teach the system of claim 9, and is disclosed above, Kieselbach in view of Thorsen do not explicitly teach wherein the at least one data processor is further caused to at least: generate a first value corresponding to the first content of the current email, the first value being a first checksum or a first fingerprint corresponding to the first content of the current email; generate a second value corresponding to the second content of the subsequent email, the second value being a second checksum or a second fingerprint corresponding to the second content of the subsequent email; and determine, based at least on the first value matching the second value, that the first content of the current email matches the second content of the subsequent email.  
	In an analogous art Kumar teaches wherein the at least one data processor is further caused to at least: 
generate a first value corresponding to the first content of the current email, (170-173; generating an MD5 checksum for each email message) the first value being a first checksum or a first fingerprint corresponding to the first content of the current email; (170-173; generating a first MD5 checksum for each email message based on the content of the email message) 
generate a second value corresponding to the second content of the subsequent email, (170-0173; generating an MD5 checksum for each email message) the second value being a second checksum or a second fingerprint corresponding to the second content of the subsequent email; (170-173; generating an MD5 checksum value based on the content of the email message) and 
determine, based at least on the first value matching the second value, (171; 173; comparing the checksum to determine uniqueness) that the first content of the current email matches the second content of the subsequent email (171; 173; comparing the checksum to determine uniqueness/similarities between the emails)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Kieselbach in view of Thorsen to include MD5 checksum comparison of emails in order to determine similarities as is taught by Kumar
	The suggestion/motivation for doing so is to be able to better manage emails [0009]

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kieselbach et al. (US 20080295000 A1) in view of Fung et al. (US 7237009 B1)

Regarding claim 11, Kieselbach teaches the system of claim 6, and is disclosed above, Kieselbach does not explicitly teach wherein the at least one data processor is further caused to at least: update a metadata associated with the current email to at least indicate the current email as being assigned to the first category, the metadata including information describing the current email; and determining, based at least on the metadata associated with the current email, to assign the subsequent email to the first category.  
(Col 4 – metadata) associated with the current email to at least indicate the current email as being assigned to the first category (category), ([Col 2 Lines 52 [Wingdings font/0xE0] Col 3 Lines 9; Col 4 Line 63 [Wingdings font/0xE0] Lines 67; Col 5 Lines 50-67; Assigning metadata to an email including a category value assigned by the original sender)
the metadata including information describing the current email; (metadata of the current email) and determining, based at least on the metadata associated with the current email, to assign the subsequent email to the first category ([Col 2 Lines 52 [Wingdings font/0xE0] Col 3 Lines 9; Col 4 Line 63 [Wingdings font/0xE0] Lines 67; Col 5 Lines 50-67; Assigning metadata to an email including a category value assigned by the original sender which is assigned to the other replies to the email)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Kieselbach to include using metadata to group emails in a specific category as is taught by Fung 
	The suggestion/motivation for doing so is to be able to better manage emails [Col 1 & 2]

Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kieselbach et al. (US 20080295000 A1) in view of Weber et al. (US 5878230 A)

Regarding claim 12, Kieselbach teaches the system of claim 6, and is disclosed above, Kieselbach does not disclose wherein the subsequent email is prevented from being sent to the recipient who is not part of the same user group by at least preventing one or more of adding the recipient who is not part of the same user group and sending the subsequent email to the recipient who is not part of the same user group
	In an analogous art Weber teaches wherein the subsequent email is prevented from being sent to the recipient who is not part of the same user group by at least preventing one or more of adding the recipient who is not part of the same user group and sending the subsequent email to the recipient who is (Col 1 Lines 54 [Wingdings font/0xE0] Col 2 Line 17; the sender of the message restricts reply recipients by setting the recipients of the reply prior to sending the email; therefore the user replying can’t change the recipients)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Kieselbach to include preventing adding of other recipients to a reply email as is taught by Weber 
	The suggestion/motivation for doing so is to be able to better manage routing of subsequent emails Col 1

Regarding claim 13, Kieselbach teaches the system of claim 6, and is disclosed above, Kieselbach does not explicitly teach wherein the subsequent email includes the remaining plurality of recipients from the current email, and wherein the subsequent email is prevented 33Via EFSDocket No.: 56441-504FO1US/19-3153US Filing Date: October 2, 2019Customer No.: 165541 from being sent to the recipient who is not part of the same user group by at least preventing the remaining plurality of recipients from being modified
	In an analogous art Weber teaches wherein the subsequent email includes the remaining plurality of recipients from the current email, (Col 1 Lines 54 [Wingdings font/0xE0] Col 2 Line 17; the sender of the message restricts reply recipients by setting the recipients of the reply prior to sending the email)
and wherein the subsequent email (reply email) is prevented from being sent to the recipient who is not part of the same user group by at least preventing the remaining plurality of recipients from being modified (Col 1 Lines 54 [Wingdings font/0xE0] Col 2 Line 17; the sender of the message restricts reply recipients by setting the recipients of the reply prior to sending the email; therefore the user replying can’t change the recipients)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Kieselbach to include preventing adding of other recipients to a reply email as is taught by Weber 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDERRAHMEN H CHOUAT whose telephone number is (571)431-0695.  The examiner can normally be reached on 9AM-5PM Tentative.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Abderrahmen Chouat
Examiner
Art Unit 2451